DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated February 11, 2022.

The objection to the title of the specification is overcome as a result of the title of the invention having been amended to be more descriptive.

As for Applicant’s arguments regarding amended independent claims 1 and 8 overcoming the art (Remarks, pages 8-10); the arguments are moot as Applicant has agreed to amend claims 1 and 8 as seen in the below Examiner’s Amendment.
 
Accordingly, independent claims 1 and 8 are in condition for allowance after entering the below Examiner’s Amendment.

The dependent claims are also in condition for allowance after entering the below Examiner’s Amendment.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brad Liu (Reg. No. 74,809) on 4/28/2022.

The application has been amended as follows:

In claim 1:
A touch screen having a high reflectivity, comprising: a base substrate being one of the following substrates: a glass substrate, a quartz substrate, or a resin substrate; a first reflected layer disposed on a first surface of the base substrate; a second reflected layer disposed on a second surface of the base substrate, wherein the second reflected layer cooperates with the first reflected layer to increase a reflectivity of the touch screen, causing a touch display device subsequently formed by lamination to have a reflectivity between 30% to 50%, and a mirror display function of the touch display device when the touch screen is off; and a touch functional layer disposed on a surface of the second reflected layer away from the base substrate, with an invisible layer located on a side of the touch functional layer away from the second reflected layer, making the touch functional layer invisible; wherein the first surface and the second surface are opposite to each other.

	Cancel claim 6.

	In claim 8:
A method for manufacturing a touch screen having a high reflectivity, comprising: forming a first reflected layer on a first surface of a base substrate, the base substrate being one of the following substrates: a glass substrate, a quartz substrate, or a resin substrate; forming a second reflected layer on a second surface of the base substrate, the first surface and the second surface being opposite to each other, wherein the second reflected layer cooperates with the first reflected layer to increase a reflectivity of the touch screen, causing a touch display device subsequently formed by lamination to have a reflectivity between 30% to 50%, and a mirror display function of the touch display device when the touch screen is off; and forming a touch functional layer on a surface of the second reflected layer away from the base substrate, with an invisible layer located on a side of the touch functional layer away from the second reflected layer, making the touch functional layer invisible.

In claim 10:
	The touch display device comprising a display screen and the touch screen according to claim 1.

Cancel claim 15.

Cancel claim 16.

In claim 19:
	The touch display device comprising a display screen and the touch screen according to claim 2.

In claim 19:
	The touch display device comprising a display screen and the touch screen according to claim 3.


Allowable Subject Matter
Claims 1-5, 7-14, and 17-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 8 are allowable over the prior art of record for the reason stated above.
Each of the dependent claims further limits allowable independent claim 1 or 8, and thus, is also allowable by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626